Exhibit 10.1

 



CONSULTING SERVICES AGREEMENT

 

CONSULTING SERVICES AGREEMENT (the "Agreement"), is entered into as of July 31,
2014, between James River Coal Company and its subsidiaries (collectively,
"James River Coal"), a Virginia Corporation whose business address is 901 East
Byrd Street, Suite 1600, Richmond, VA 23219, USA and Byron Advisors, LLC whose
address is 1623 Third Avenue, Suite 20A, New York, NY 10128 ("Consultant").

 

1. Consultant's Obligations

 

A.Consultant will designate William B. Murphy ("Murphy"), the member of
Consultant, for purposes of performing consulting services for James River Coal
and related entities as set forth and described on Attachment A hereto (the
"Services"), and Murphy shall provide such Services, in accordance with the
terms and conditions of this Agreement.

 

B.Consultant represents and warrants that Murphy possesses special knowledge and
ability in respect of the Services.

 

2. James River Coal Obligations

 

A.James River Coal will pay Consultant in accordance with the terms set forth in
Attachment A hereto.

 

B.James River Coal will use all reasonable efforts to cooperate with Consultant
in connection with the Services. James River Coal will use all reasonable
efforts to respond to Consultant’s reasonable requests for relevant
communications and information in a timely fashion.

 

3. Term and Termination

 

A.This Agreement will commence as of the date hereof and remain in effect,
unless otherwise agreed to in writing by Consultant and James River, until the
earlier to occur of (a) the tenth (10th) business day following the confirmation
of a chapter 11 plan in James River Coal's chapter 11 case and (b) the first
business day following written notice of termination of this Agreement by either
party.

 

B.Consultant acknowledges that its retention and the terms thereof are subject
to Bankruptcy Court (as defined below) approval.

 

 



1

 

 

4. Title

 

During the Term, Murphy shall have the title of Chief Restructuring Officer of
James River Coal and shall be entitled to be indemnified by James River Coal to
the same extent as a current officer of James River Coal.

 

5. Taxes

 

Amounts paid to Consultant under this Agreement shall not constitute "wages" for
purposes of federal or state withholding taxes, social security payments,
insurance contributions, unemployment taxes or otherwise. Consultant shall be
responsible for all tax and fees, including, but not limited to, income taxes
and withholding taxes, assessed upon the amounts and benefits paid to, and
received by Consultant under this Agreement.

 

6. Confidentiality

 

A.Consultant and Murphy shall treat as confidential all information and
materials received from James River Coal or its employees, or developed by
Consultant or Murphy in connection with the performance of Services under this
Agreement (the "Confidential Information"), and shall protect the Confidential
Information with at least the same degree of care that Consultant exercises in
protecting Consultant's own confidential information. Consultant and Murphy
shall not disclose the Confidential Information to any third party without the
prior written consent of James River Coal.

 

B.Except as may be required pursuant to applicable law, neither party shall
disclose the terms of this Agreement to a third party without the prior written
consent of the other party.

 

C.If either party is served with a subpoena or other legal process requiring the
production or disclosure of any of the Confidential Information, then such
party, before complying, shall promptly notify the other party so that the other
party will have an opportunity to intervene and contest such production or
disclosure.

 

D.All the Confidential Information shall be and remain the property of James
River Coal. Upon James River Coal's request, Consultant shall return the
Confidential Information to James River Coal or destroy such Confidential
Information.

 

E.The non-disclosure obligations imposed on Consultant and Murphy pursuant to
this Article 6 shall survive the term of this Agreement and shall remain in full
force and effect for one (1) year after the effective date of termination of
this Agreement.

 

7. Indemnification

 

A.Consultant will defend, indemnify, and hold harmless James River Coal, its
officers, directors, employees, and agents (collectively the "Indemnified
Parties") against and from all claims, suits, judgments, losses, damages, fines
or costs (including reasonable attorney’s fees and expenses) resulting from any
claim, suit or demand by any third party for injuries to or deaths of persons or
loss of or damage to property arising out of (i) the provision of any Services
or products by Consultant or Murphy under this Agreement, or (ii) any failure of
supervision, negligence, intentional act or willful misconduct of Consultant or
Murphy in connection with Consultant’s or Murphy’s performance under this
Agreement, all except to the extent found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the gross negligence or wilful misconduct of James
River Coal.

 

 



2

 

 

Consultant also will defend, indemnify and hold harmless the Indemnified Parties
against and from all claims, suits, judgments, losses, damages, fines or costs
(including reasonable attorney’s fees and expenses) for any taxes and fees for
which Consultant is responsible pursuant to this Agreement and any interest,
additions to tax, penalties or personal liability related to such taxes and
fees. Attorney's fees as used herein, shall include those fees incurred in
establishing the right to indemnification hereunder. Consultant's obligations
under this Article 7 will survive the termination of this Agreement.

 

8. Consequential Damages

 

EXCEPT AS PROVIDED UNDER THE INDEMNIFICATION PROVISIONS HEREUNDER OR PURSUANT TO
THE ARTICLES AND BY-LAWS OF JAMES RIVER COAL, NEITHER PARTY WILL BE LIABLE FOR,
AND EACH PARTY WAIVES AND RELEASES ANY CLAIMS AGAINST THE OTHER PARTY FOR, ANY
SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT
LIMITATION, LOST REVENUES, LOST PROFIT, OR LOSS OF PROSPECTIVE ECONOMIC
ADVANTAGE, RESULTING FROM PERFORMANCE OR FAILURE TO PERFORM UNDER THIS
AGREEMENT. except to the extent that any such liability is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from such PARTY’S gross negligence or
willful misconduct.

 

9. Force Majeure I Delay

 

Neither party will be responsible for delays or failure of performance caused by
acts of God, war, strike, labor dispute, work stoppage, fire, act of government,
or any other cause, whether similar or dissimilar, beyond the control of that
party.

 

10. Relationship of the Parties

 

The relationship of the parties is that of, on one hand, purchaser and, on the
other, provider, of Services. Consultant is an independent contractor in the
performance of the Services under this Agreement and nothing herein is intended
to or will be construed to establish any employment, agency, partnership, or
joint venture relationship between the parties. All persons furnished, used,
retained or hired by or on behalf of Consultant are and shall be considered the
employees, agents and independent contractors of Consultant. Consultant will at
all times during the term of this Agreement maintain such supervision, direction
and control over its employees, agents and independent contractors as is
consistent with and necessary to preserve its independent contractor status.
Consistent with this Agreement and Consultant's status as an independent
contractor, Consultant shall not permit its employees, agents or independent
contractors, except for Murphy, to hold themselves out as, nor claim to be,
officers or employees of James River Coal, nor make any claims, demands or
applications to any right or privilege applicable to any officer or employee of
James River Coal. Consultant and Murphy are not entitled to participate in any
of James River Coal’s health and welfare plans including medical, dental,
vision, disability, 401(k) and other exclusively employee benefits of James
River Coal.

 



3

 

 

11. Publicity

 

Consultant and Murphy will not use any trade names, trademarks or service marks
of James River Coal, including its logotype, in any form of publicity or
advertising without first obtaining the prior written approval of such use in
each instance from James River Coal which approval shall not be unreasonably
withheld. Notwithstanding the foregoing, and except as may be required pursuant
to applicable law, Consultant and Murphy may make an oral reference (but not a
written reference) to the fact that Consultant or Murphy has a contractual
arrangement with James River Coal and to the general nature of this Agreement in
nonpublic business dealings with other potential customers.

 

12. Assignment

 

Neither party may assign its rights and obligations under this Agreement without
the prior written consent of the other party; provided, however, Consultant
retains the right to employ others under his direction in the carrying out of
the Services hereunder.

 

13. Non-Waiver

 

Any previous waiver, forbearance, or course of dealing will not affect the right
of either party to require strict performance of any provision of this
Agreement.

 

14. Governing Law and Jurisdiction

 

In case of any dispute related to this Agreement, each party shall first seek to
settle the matter by discussion and mutual consent. If a dispute cannot be
settled by mutual consent, or if a party believes that a settlement is unlikely,
the parties agree that this Agreement and any dispute arising under or in
connection with this Agreement, including any action in tort, will be governed
by the substantive laws of the State of New York, United States, excluding any
choice of law rules which may direct the application of laws of any other
jurisdiction and the United States Bankruptcy Court for the District of Virginia
(the “Bankruptcy Court”) shall have exclusive jurisdiction to settle any dispute
arising out of or relating to this Agreement.

 

 



4

 

 

15. Notices

 

Any notices required to be sent under this Agreement will be deemed sufficient
if in writing and delivered in person or sent by first class mail, postage
prepaid, or any more expedient written means to the addresses specified in the
preamble of this Agreement. In addition, a copy of any written notice to James
River Coal shall also be sent to the following address:

 

Mr. Peter T. Socha

President and Chief Executive Officer

James River Coal Company

901 East Byrd Street, Suite 1600

Richmond, VA 23219

 

with a copy to:

 

Mr. Brian M. Resnick

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

 

17. Compliance With Applicable Laws

 

A.Each party shall comply with all applicable federal, state, local and
international laws and regulations with respect to its performance under this
Agreement.

 

B.Consultant shall not employ, retain, compensate, pay, provide gifts, trips,
tips entertainment, or other items of material value to (i) any government
official, officer or employee of any government; (ii) any member of its armed or
uniformed forces or services; (iii) any legislator, candidate or any other party
or other official or employee of the legislative branch of any government; or
(iv) any officer, director, agent or employee of any state or government owned
or operated enterprise for the purpose or with the intent of influencing or
attempting to influence, either directly or indirectly, any such person or
official for the purpose of securing any improper advantage for James River
Coal.

 

C.Consultant represents, warrants and covenants that no bribes, rebates, gifts,
trips, entertainment, kickbacks or gratuities of any kind, which are intended to
secure any favorable treatment or consideration of James River Coal or for any
other beneficial purpose related to this agreement and the subject matter
hereof, have been or will be, directly or indirectly, paid given or offered to
any third party, nor will the same be arranged, by Consultant.

 

18. Captions

 

The captions appearing in this Agreement have been inserted as a matter of
convenience and in no way define, limit, or enlarge the scope of this Agreement
or any of its provisions.

 

19. Entire Agreement

 

This Agreement, including Attachment A, constitutes the entire agreement and
understanding of the parties on the subject matter hereof, and as of the
Effective Date, supersedes all prior agreements, whether written or oral,
between the parties concerning the subject matter hereof. This Agreement may be
modified only by further written agreement signed by the parties hereto.

 

 



5

 

 

20. Counterparts

 

This Agreement may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their authorized
representatives this 31st Day of July, 2014

 

 

 

Byron Advisors, LLC   James River Coal Company       By: /s/ William B. Murphy  
By: /s/ Steven A. Gaeth            





 

 

 

 



6

 

 

ATTACHMENT A

 

1. Nature of Consultant's Services:

 

Consultant shall provide James River Coal services, through Murphy in his
capacity as a chief restructuring officer, for the benefit of all of James River
Coal’s creditors and its chapter 11 bankruptcy estate. The scope of Services to
be performed by Murphy will generally include the following:

 

·Oversight and assistance with day-to-day cash management decisions

·Preparation of financial forecasts/budgets and other cash planning

·Implement action plans as approved by James River Coal

·Focal point for communications with lenders, creditors, customers, the official
committee of unsecured creditors (the "UCC"), regulatory authorities, litigation
parties and other stakeholders

·Management of the chapter 11 asset sale and liquidation process

·Authority over client operations and duties

·Seek to settle and administer claims as soon as practicable

·Client representative in claims administration and resolution process

·Client representative in other matters before the Court

·With assistance of James River, sale of inventory and collections of A/R as
soon as practicable

·Resolve disputes, adversarial actions and liability concerns

·Work with counsel on sale and liquidation reporting and Court approval of same

·Manage close out of James River Coal business and dissolution of James River
Coal

·Termination of plans, benefits, tax reporting and environmental concerns

·Responsible for managing the securing, safekeeping and disposition of James
River Coal records

·Client representative in negotiation, preparation, confirmation and
implementation of chapter 11 plan of liquidation

·If necessary, advise and assist James River Coal and its counsel in developing
and implementing an orderly wind-down plan for James River Coal

 

2. Consultant's Fees and Expenses:

 

A.Consultant's fees shall be sixty thousand dollars ($60,000.00) per month for
providing the Services to James River Coal payable twice-monthly in the amount
of thirty thousand dollars ($30,000.00) on the first and 15th day of each month
in which the Services are provided through January 31, 2015, at which time such
fee shall be reduced to $30,000 per month payable twice-monthly in the amount of
fifteen thousand dollars ($15,000.00) on the first and 15th day of each month in
which the Services are provided; provided that James River Coal and Consultant
have agreed to discuss in good faith a possible transition from a monthly fee to
an hourly fee to begin on July 1, 2015, if appropriate at such time. If
Consultant provides any partial month of consulting Services during which
Consultant is receiving a monthly fee, the fees for such month shall be prorated
based on a 30 or 31 day month as the case may be.

 

 

 



7

 

 

B.James River Coal shall reimburse Murphy for all reasonable, necessary and
documented out-of-pocket expenses, including, without limitation, lodging,
airfare, meals while on travel or in relation to another business purpose for
James River Coal and ground transport (taxi, train, rental car), in each case,
incurred in connection with Murphy’s performance of the Services. All such
expenses shall be invoiced to James River Coal by Consultant or Murphy on or
about the final day of each month and paid by James River Coal within 7 days of
receipt of each invoice. All expenses must be supported by sufficiently detailed
receipts in order to qualify for reimbursement.

 

C.James River Coal shall promptly remit to Consultant a retainer in the amount
of sixty thousand dollars ($60,000.00) upon execution of this Agreement, which
amount shall be credited against any amounts due at the termination of this
Agreement and returned upon satisfaction of all payment obligations under this
Agreement; provided, however, that such retainer shall be returned to James
River Coal if the retention of Consultant or the payment of such retainer by
James River is denied by the Bankruptcy Court.

 

3. Consultant's Transaction Fees:

 

A.Consultant shall earn transaction fees equal to (a) $150,0000 upon the
repayment in full in cash of James River Coal’s postpetition financing facility
(which fee shall be reduced by $50,000 per month for each month after November
30, 2014), and (b) 5% of average recoveries of general unsecured creditors
(prior to dilution for this fee), subject to a minimum of $250,000 (provided
that general unsecured creditors receive at least $250,000, in the aggregate)
and a maximum of $750,000, payable upon the effectiveness of a chapter 11 plan.

 

 

 

 

 

 



8

